DOWNEY, Chief Judge,
dissenting:
The Industrial Relations Commission’s finding that the decision of the Appeals Referee was based solely upon hearsay in violation of Rule 8 B — 5.11(3)(c) of the Florida Administrative Code seems to be erroneous. There is, as pointed out by the majority, some evidence in the record other than hearsay upon which the Appeals Referee might conclude as he did. Whether that evidence, considered in conjunction with the hearsay “which has substantial probative effect,” is adequate to meet the test of competent substantial evidence in the eyes of the Commission is the unknown quantity here. .Thus, I would opt for a remand of the cause to the Industrial Relations Commission so that it might pass on that question rather than a quashal and reinstatement of the order of the Appeals Referee at this juncture.